DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmied (WO 2006/061306 A1).
Regarding claim 1, Schmied teaches a volume control system for a vehicle, comprising: at least one of a turn signal indicator and a reverse indicator (“It is already known to switch on the reversing lights when the reverse gear is engaged, so that a driver can better perceive the rear driving area through lighting.” [0003]; line 36) where the reversing lights act as the reverse indicator; a media device outputting audio within the vehicle (“Output volume, the other acoustic output devices, such as. B. an output of a radio program or a CD playback, can be operated or muted.” [0009] lines 148-153; FIG. 1 car radio 2) where the media device outputting audio within the vehicle is one of a radio or CD playback; a volume control device associated with the media device (“A manual volume reduction by manually actuating a volume control, which could additionally distract the driver, can, however, be omitted” [0005] line 89; FIG. 1 rotary control 4); and a controller connected to the volume control device and the at least one of the turn signal and the reverse indicator (“The volume of the music playback is set via a controller 4 by a user in the vehicle. [0017] lines 278-280) (“The car radio 2 has a data input 5, via which a data signal is transmitted from a gear selection unit 6 to the car radio 2.” [0018] lines 296-297) (“If the user sets backward travel by means of the gear selection unit 6, in a first embodiment the car radio 2 mutes the car radio 2 independently of the volume selected by the rotary control 4, so that no further music playback or playback is possible.” [0019] lines 317-319), the controller detecting a volume level of the media device and operating the volume control device to reduce the detected volume level in response to receiving a signal from the at least one of the turn signal indicator and the reverse indicator (“In a further embodiment, the car radio 2 is not completely muted, but rather the volume is lowered to a predetermined volume level if it was previously set louder. The volume level is preferably selected so that the audio output is perceived by a driver as being quieter than normal language spoken in the vehicle” [0021] lines 356-367) where the controller detects that a volume level is above a predetermined volume level of normal language spoken in the vehicle and then lowers the volume in response to the gear selector being switched to reverse).
Regarding claim 2 and 10, Schmied teaches the volume control system recited in claim 1 and the method recited in claim 9, wherein the controller operates the volume control device to reduce the detected volume level of the media device if the detected volume level is above a threshold amount when the signal is received (“The volume level is preferably selected so that the audio output is perceived by a driver as being quieter than normal language spoken in the vehicle. If the gear selector lever 6 is switched to a neutral position or a forward position, the original volume, which was previously set via the controller 4, is restored” .
	Regarding claim 3 and 12, Schmied teaches the volume control system recited in claim 2 and the method recited in claim 9, wherein the controller reduces the detected volume level of the media device to the threshold amount after the controller receives the signal for a predetermined time duration (“If the gear selector lever 6 is switched to a neutral position or a forward position, the original volume, which was previously set via the controller 4, is restored” [0021] lines 364-367) where the predetermined time duration is the time that the gear is shifted in reverse.
	Regarding claim 4 and 11, Schmied teaches the volume control system in claim 3 and the method recited in claim 9, wherein the controller returns the volume level of the media device to the detected volume level once the signal is no longer received by the controller (“If the gear selector lever 6 is switched to a neutral position or a forward position, the original volume, which was previously set via the controller 4, is restored”  where the predetermined time duration is the time that the gear is shifted in reverse” [0021] lines 364-367.
	Regarding claim 5-6 and 13-14, Schmied teaches the volume control system recited in claim 1 and the method recited in claim 9, wherein the turn signal indicator comprises a left turn signal and a right turn signal. Left turn signals and right turn signals are inherent in the majority of vehicles. 
	Regarding claim 7 and 15, Schmied teaches the volume control system recited in claim 1 and the method recited in claim 9, wherein the media device comprises multiple media components each outputting audio within the vehicle (“Output volume, the other acoustic output devices, such as. B. an output of a radio program or a CD playback, can be operated or muted.” [0009] lines 148-153; FIG. 1 car radio 2) where a radio program and a CD playback serve as multiple media components each outputting audio within the vehicle. 
	Regarding claim 9, Schmied teaches a method for controlling volume within a vehicle, comprising: detecting a volume level of a media device outputting audio within the vehicle; receiving a signal from at least one of a turn signal indicator and a reverse indicator; and operating a volume control device associated with the media device to reduce the detected volume level in response to receiving the signal. (“If the user sets backward travel by means of the gear selectin unit 6, in a first embodiment the car radio 2 mutes the car radio 2 independently of the volume selected by the rotary control 4, so that no further music playback or playback is possible.” [0019] lines 317-319; “In a further embodiment, the car radio 2 is not completely muted, but rather the volume is lowered to a predetermined volume level if it was previously set louder. The volume level is preferably selected so that the audio output is perceived by a driver as being quieter than normal language spoken in the vehicle” [0021] lines 356-367) where the controller detects that a volume level is above a predetermined volume level (quieter than normal language spoken in the vehicle) when the gear is shifted into reverse, and then lowers the volume after the gear selector is switched to reverse).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmied in view of Hideo (JP S6432534 (A)).
	Regarding claim 8 and 16, Schmied teaches the volume control system recited in claim 1 and the method recited in claim 9, wherein the controller operating the volume control device to reduce the detected volume level in response to receiving a signal from the reverse indicator. Schmied teaches all of the elements of the current invention as stated above except wherein the at least one of the turn signal indicator and the reverse indicator includes both the turn signal indicator and the reverse indicator, the controller operating the volume control device to reduce the detected volume level in response to receiving a signal from the turn signal indicator and the reverse indicator.
	Hideo teaches it is known to provide a turn signal indicator and the controller operating the volume control device to reduce the detected volume level in response to receiving a signal from the turn signal indicator. (“When this vehicle is running and, for example, attempts to turn left, a driver normally activates a winker to blink the left turn of the vehicle. The winker sensor unit 26 senses the operation of the winker by the driver, and the resultant predetermined condition signal is applied to the mute unit 22 via the 1 switch 27. When this condition signal is applied, the mute unit 22 performs a required operation, and the sound volume from the speaker 3 is greatly attenuated. Thus, when the vehicle tries to turn left or right, the volume in the vehicle is automatically suppressed to a large extent…” [Page 4, lines 18-25]
the at least one of the turn signal indicator and the reverse indicator includes both the turn signal indicator and the reverse indicator, the controller operating the volume control device to reduce the detected volume level in response to receiving a signal from the turn signal indicator and the reverse indicator. In doing so, “the sound outside the vehicle can be heard well, and an appropriate safety measure can be taken without imposing an excessive burden on the driver.” [Page 4, lines 25-26]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown (US 20050041819) teaches a motor vehicle safety device that allows the driver to hear nearby vehicles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./ 02/19/2021Examiner, Art Unit 3661                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661